Per curiam.
— This was a bill by the appellant in the Yice Chancery Court holden at Yazoo city, against the appellee, for a divorce a mensa et thoro.
The allegations of the bill do not show that the appellee had been guilty of such extreme cruelty as is necessary to bring the case within the operation of the statute. It shows the appellee to be a man of intemperate habits, and of such manners and conduct as would necessarily be produced by such habits. But mere intemperance in a man’s habits, harshness of manner, and, in the language of the hill, indecency of conduct, are not sufficient. The cruelty must be something more than mere injuries to a person’s sensibility or sense of delicacy.
Decree affirmed.